FILE COPY




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                          October 21, 2020

                                        No. 04-19-00464-CR

                                      Troy David CAMPEAU,
                                             Appellant

                                                   v.

                                       The STATE of Texas,
                                             Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 16-755-CR
                          Honorable Kirsten Cohoon, Judge Presiding


                                           ORDER
         Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he has served copies of the brief and motion on appellant, has
provided appellant with a copy of the appellate record, and has informed appellant of his right to
file his own brief.

        If appellant desires to file a pro se brief, he must do so within forty-five days from the
date of this order. See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996,
no pet.).

         The State has filed a notice waiving its right to file a brief in this case unless appellant
files a pro se brief. If appellant files a timely pro se brief, the State may file a responsive brief no
later than thirty days after appellant’s pro se brief is filed in this court.

      We further ORDER the motion to withdraw filed by appellant’s counsel to be HELD IN
ABEYANCE pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988);
Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008).



                                                        _________________________________
                                                        Liza A. Rodriguez, Justice
                                                                             FILE COPY



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court